DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 11-13, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4, 11, and 17 substantially recite: “a pending operation weight”.  “An original claim may lack written description support when . . . or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.”  MPEP § 2163.03.  “The Federal Circuit has explained that a specification cannot there was no evidence that the specification contemplated a more generic method.”  MPEP § 2163(II)(A)(3)(a)(ii).  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).” MPEP § 2163.05.  The only support found in the specification for a “pending operation weight” states: “In illustrative embodiments, the number of IO operations pending in a given IO submission queue 214 may be tracked, for example, by the host device 102 or the MPIO driver 102. Each pending IO operation may be assigned a weight, also referred to herein as a "pending operation weight." For example, the weight assigned to each pending IO operation may be based at least in part on a load that that IO operation can cause on the system when dispatched from the IO submission queue to the communication adapter 206 for delivery to a target logical volume. For example, in some embodiments, the weight may be determined based at least in part on various parameters associated with the IO operation including, e.g., a type of the IO operation, a size of the IO operation, or any other parameter. For example, in IO operations having a larger size may have a larger weight. In some embodiments, write IO operations may have a larger weight than read IO operations where, for example, the burden on the system in processing and delivering a write IO operation is greater than the burden on the system in processing and delivering a read IO operation. In some embodiments, the weight of each IO operation may be stored, for example, in a data structure or in memory on the host device 102.”  Specification page 8, lines 1-14.  This only supports a “pending operation weight” based on size or whether the operation is a read or write.  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riordan (US 8,281,033) and Hart (US 9,529,759, published 2016).
1. An apparatus comprising: a host device configured to communicate over a network with a storage system comprising a plurality of storage devices; the host device comprising: 
at least one processing device and a plurality of communication adapters, (“Computer systems may include different resources used by one or more host processors. Resources and host processors in a computer system may be interconnected by one or more communication connections.”  Riordan column 1 lines 10-12.) each communication adapter comprising a plurality of input-output submission queues; and a multi-path input-output driver configured to deliver input-output operations from the host device to the storage system over the network; (“The system 20a may also include one or more host adapters ("HAs") or directors 21a-21n. Each of these HAs may be used to manage communications and data operations between one or more host systems and the global memory. In an embodiment, the HA may be a Fibre Channel Adapter (FA) or other adapter which facilitates host communication.”  Riordan column 5 lines 34-39.  “The host systems do not address the disk drives of the storage systems directly, but rather access to data may be provided to one or more host systems from what the host systems view as a plurality of logical devices or logical volumes (LVs).”  Riordan column 6 lines 13-17.  “More generally, element 312 represents multiple I/O queues, denoted 312a-312n, where each such I/O queue is associated with a single LV having data accessible using FA 1 122a.”  Riordan column 10 lines 51-53.) wherein the multi-path input-output driver is further configured: to obtain an input-output operation that targets a given logical volume of the storage system; (“The host systems do not address the disk drives of the storage systems directly, but rather access to data may be provided to one or more host systems from what the host systems view as a plurality of logical devices or logical volumes (LVs).”  Riordan column 6 lines 13-17.) to identify a plurality of paths between the host device and the given logical volume, each identified path comprising a corresponding communication adapter of the plurality of communication adapters and a corresponding input-output submission queue of the plurality of input-output submission queues of that corresponding communication adapter; (“A host may be able to access data, such as stored on an LV of a data storage system, using one or more different physical paths from the host to the data storage system. Described in the following paragraphs are techniques that may be used in connection with selecting a path over which to access data of a storage device when such data is accessible over multiple paths. A host may use such techniques in connection with path selection when communicating data operations, such as I/O operations, to the data storage system.”  Riordan column 6 line 65 to column 7 line 6.  “The example 300 illustrates resources of each of the FAs 122a-122c that may be allocated for use with the metadevice 130. As noted in the example above with reference to FIG. 3, the metadevice 130 includes three LVs--LV5, LV6 and LV10--and is accessible through a port of each of the FAs 122-122c. The data storage system 120 may associate an I/O or command queue with each LV, or more generally, each member or extent, of the accessible metadevice 130. Furthermore, each FA through which the metadevice may be accessed may allocate I/O or command queue resources for each LV of the metadevice.”  Riordan column 10 lines 38-49.  Note that “FA” stands for “Fiber Adaptor”.  See also Riordan figures 3 and 5.) 
to determine an input-output load weight for each identified path based at least in part on input-output operations that have been dispatched from the corresponding communication adapter of that identified path to the storage system and are currently in progress; (The previously cited art does not expressly teach using the number of input output operations that have been dispatched and are currently in progress as a parameter (used to choose a path).  
Hart teaches: “When issuing an I/O request, a host in such a multipath environment may consider the set of paths available and choose a single path to service the I/O request. The host may take into account various attributes of the paths when selecting the path to service the I/O request. Such attributes may include, for example, a number of I/O requests currently outstanding for each path, recent I/O response times of each path, recent I/O failures of each path, and the like.”  Hart paragraph 6.  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Hart before the effective filing date because I/O requests may be serviced more quickly using paths associated with less outstanding requests.)  
to determine a queue depth weight for each identified path based at least in part on input-output operations that are pending in the corresponding input-output submission queue of that identified path; (“For example, for a metadevice member, an embodiment may select one of a plurality of paths for an I/O operation directed to the metadevice member based on the number of currently queued I/O operations for each path which are directed to the metadevice member.” Riordan column 19 lines 63-67.) 
to determine an adaptive weight for each identified path as a function of the determined input-output load weight and the determined queue depth weight for that identified path; to select a target path from the identified paths based at least in part on the determined adaptive weight for each identified path; and to deliver the obtained input-output operation to the given logical volume via the selected target path.  (Combining the number of outstanding I/O requests (the I/O load weight) and the queue depth to determine when to select a path would have been obvious over the combination of Riordan and Hart.  Riordan teaches: “In accordance with one aspect of the invention is a method for performing path selection. . . . The adaptive load balancing for said each metadevice member may include one or more criteria related to a characteristic of queued I/O operations directed to said each metadevice member on each path.”  Riordan column 1 lines 54-55 and column 2 lines 1-4. “For example, for a metadevice member, an embodiment may select one of a plurality of paths for an I/O operation directed to the metadevice member based on the number of currently queued I/O operations for each path which are directed to the metadevice member.” Riordan column 19 lines 63-67.  Hart teaches: “When issuing an I/O request, a host in such a multipath environment may consider the set of paths available and choose a single path to service the I/O request. The host may take into account various attributes of the paths when selecting the path to service the I/O request. Such attributes may include, for example, a number of I/O requests currently outstanding for each path, recent I/O response times of each path, recent I/O failures of each path, and the like.”  Hart paragraph 6.  
It would have been obvious to one of ordinary skill in the art to combine the characteristics of the I/O operation and the queue depth to determine path in view of the teachings of Riordan and Hart as an instance of combining prior art elements according to known methods to yield predictable results.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (as shown in the cited art); One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (Using both parameters together merely performs the same function of path determination for each parameter taught in the individual references); One of ordinary skill in the art would have recognized that the results of the combination were predictable (one of ordinary skill in the art would have recognized that the outcome of using both parameters at the same time would have been predictable). See MPEP § 2143(I)(A).)
2. The apparatus of claim 1 wherein the 
input-output load weight for a given identified path is determined based at least in part on a sum of dispatched operation weights of the input-output operations that have been dispatched from the corresponding communication adapter of the given identified path to the storage system and are currently in progress. (Hart teaches: “When issuing an I/O request, a host in such a multipath environment may consider the set of paths available and choose a single path to service the I/O request. The host may take into account various attributes of the paths when selecting the path to service the I/O request. Such attributes may include, for example, a number of I/O requests currently outstanding for each path, recent I/O response times of each path, recent I/O failures of each path, and the like.” Hart paragraph 6.)  
4. The apparatus of claim 1 wherein 
the queue depth weight for a given identified path is determined based at least in part on a product of a pending operation weight of each input-output operation that is pending on the corresponding input-output submission queue of the given identified path and the number of input-output operations that are pending on the corresponding input-output submission queue of the given identified path.  (Note that where the “pending operation weight” is one, this breaks down to the number of items in the queue.  See rejection of claim 1.  “For example, for a metadevice member, an embodiment may select one of a plurality of paths for an I/O operation directed to the metadevice member based on the number of currently queued I/O operations for each path which are directed to the metadevice member.” Riordan column 19 lines 63-67.)
5. The apparatus of claim 4 wherein 
the pending operation weight of a given input-output operation that is pending on the corresponding input-output submission queue of the given identified path is determined based at least in part on a type of the given input-output operation.  (See rejection of claim 4.  The determination is “based at least in part on” the “type” of I/O being a data transfer.)
6. The apparatus of claim 4 wherein 
the pending operation weight of a given input-output operation that is pending on the corresponding input-output submission queue of the given identified path is stored in a data structure, each entry in the data structure corresponding to a given communication adapter and one of the corresponding input-output submission queues of the given communication adapter.  (As noted the rejection of claim 4, the “pending operation weight” reads on a weight of 1 for each I/O operation.  Note also that the “FA” stands for Fiber Channel Adapter which reads on a path/communication adapter.  “The table 420 represents information for I/O operations directed to the metadevice. Each row of table 420 includes information for a single I/O operation. Column 424 includes an I/O ID (identifier) for each I/O operation and may be used for purposes of reference herein to identify a particular one of the I/O operations. Column 426 includes host LBAs for the I/O operations. Column 428 specifies metadevice members. For an I/O operation described by a row of table 420, column 426 specifies a host LBA (in the range of 210 of FIG. 4) and column 428 specifies a corresponding metadevice member as may be determined by the mapping described and illustrated in FIG. 4. In particular, the host LBA of column 426 is mapped to a logical address as used by the data storage system, where the logical address as used by the data storage system is represented as a metadevice member or extent and an offset or LBA within that member. Column 428 corresponds to the metadevice member or extent for the mapped logical address as used by the data storage system. Each of the I/O operations of table 420 are sent from the host 102 to the data storage system 120 over one of the three possible paths described above in connection with FIG. 3--a first path A1-B1 using FA1 122a, a second path A2-B2 using FA2 122b and a third path A3-B3 using FA3 122c. For a given row of the table 420 describing an I/O operation for the metadevice, column 430 identifies the FA of the selected path upon which the I/O operation is transmitted.”  Riordan column 12 lines 35-61. “Referring to FIG. 7, shown is an example illustrating the I/O queues of the FAs of the data storage system in accordance with techniques herein.”  Riordan column 14 lines 33-35.)
7. The apparatus of claim 1 wherein 
the multi-path input-output driver is further configured to determine a priority of the obtained input-output operation; (“In accordance with one aspect of the invention is a method for performing path selection. . . . The load balancing technique may perform any of round robin selection and adaptive load balancing for each metadevice member. The adaptive load balancing for said each metadevice member may include one or more criteria related to a characteristic of queued I/O operations directed to said each metadevice member on each path.”  Riordan column 1 lines 45-55 and column 2 lines 1-4.) wherein each input-output submission queue has a priority level; and (“The criteria may include a weight associated with each of said plurality of paths.” Riordan column 2 lines 40-41.) wherein identifying the plurality of paths between the host device and the given logical volume comprises identifying one or more paths that have corresponding input-output submission queues that have a priority level corresponding to the determined priority of the obtained input-output operation.  (Note that a path selected for an I/O operation has a “priority level corresponding to the . . . priority of the . . . operation”.  “For example, for a metadevice member, an embodiment may select one of a plurality of paths for an I/O operation directed to the metadevice member based on the number of currently queued I/O operations for each path which are directed to the metadevice member.” Riordan column 19 lines 63-67.)
8. A method comprising: 
obtaining, by a multi-path input-output driver of a host device configured to communicate over a network with a storage system comprising a plurality of storage devices, an input-output operation that targets a given logical volume of the storage system; identifying, by the multi-path input-output driver, a plurality of paths between the host device and the given logical volume, each identified path comprising a corresponding communication adapter of a plurality of communication adapters of the host device and a corresponding input-output submission queue of a plurality of input-output submission queues of that corresponding communication adapter; determining, by the multi-path input-output driver, an input-output load weight for each identified path based at least in part on input-output operations that have been dispatched from the corresponding communication adapter of that identified path to the storage system and are currently in progress; determining, by the multi-path input-output (See rejection of claim 1.)
9. The method of claim 8 wherein the input-output load weight for a given identified path is determined based at least in part on a sum of dispatched operation weights of the input-output operations that have been dispatched from the corresponding communication adapter of the given identified path to the storage system and are currently in progress. (See rejection of claim 2.)
11. The method of claim 8 wherein the queue depth weight for a given identified path is determined based at least in part on a product of a pending operation weight of each input-output operation that is pending on the corresponding input-output submission queue of the given identified path and the number of input-output operations that are pending on the corresponding input-output submission queue of the given identified path. (See rejection of claim 4.)
12. The method of claim 11 wherein the pending operation weight of a given input-output operation that is pending on the corresponding input-output submission queue of the given identified path is determined based at least in part on a type of the given input-output operation.  (See rejection of claim 5.)
13. The method of claim 11 wherein the pending operation weight of a given input-output operation that is pending on the corresponding input-output submission queue of the given identified  (See rejection of claim 6.)
14. The method of claim 8 wherein the multi-path input-output driver is further configured to determine a priority of the obtained input-output operation; wherein each input-output submission queue has a priority level; and wherein identifying the plurality of paths between the host device and the given logical volume comprises identifying one or more paths that have corresponding input-output submission queues that have a priority level corresponding to the determined priority of the obtained input- output operation. (See rejection of claim 7.)
15. A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code, when executed by a host device that is configured to communicate over a network with a storage system comprising a plurality of storage devices, the host device comprising at least one processing device and a plurality of communication adapters, each communication adapter comprising a plurality of input-output submission queues, the host device further comprising a multi-path input-output driver configured to deliver input-output operations from the host device to the storage system over the network, causes the multi-path input-output driver: to obtain an input-output operation that targets a given logical volume of the storage system; to identify a plurality of paths between the host device and the given logical volume, each identified path comprising a corresponding communication adapter of the plurality of communication adapters and a corresponding input-output submission queue of the plurality of input-output submission queues of that corresponding communication adapter; to determine an input-output load weight for each identified path based at least in part on input-output operations that have been dispatched from the corresponding communication adapter of that identified path to the storage system and are currently in progress; to determine a queue depth weight for each (See rejection of claim 1.)
17. The computer program product of claim 15 wherein the queue depth weight for a given identified path is determined based at least in part on a product of a pending operation weight of each input-output operation that is pending on the corresponding input-output submission queue of the given identified path and the number of input-output operations that are pending on the corresponding input-output submission queue of the given identified path. (See rejection of claim 4.)
18. The computer program product of claim 17 wherein the pending operation weight of a given input-output operation that is pending on the corresponding input-output submission queue of the given identified path is determined based at least in part on a type of the given input-output operation. (See rejection of claim 5.)
19. The computer program product of claim 17 wherein the pending operation weight of a given input-output operation that is pending on the corresponding input-output submission queue of the given identified path is stored in a data structure, each entry in the data structure corresponding to a given communication adapter and one of the corresponding input-output submission queues of the given communication adapter. (See rejection of claim 6.)
20. The computer program product of claim 15 wherein program code further causes the multi-path input-output driver to determine a priority of the obtained input-output operation; wherein each input-output submission queue has a priority level; and wherein identifying the plurality of paths between the host device and the given logical volume comprises identifying one or more paths that  (See rejection of claim 7.)
Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Riordan, Hart  and Bao (US 9,804,783 published 2017)
3. The apparatus of claim 2 wherein 
the dispatched operation weight of a given input-output operation that have been dispatched from the corresponding communication adapter of the given identified path is determined based at least in part on a type of the given input-output operation. (The previously cited art does not expressly state that the path is selected based on the “type” of I/O.  
Bao teaches: “As will be described in more detail below, path assignor 120 forwards or otherwise assigns a host command to a particular path based (at least in part) on the type of command (e.g., I/O versus administrative) and/or the length of the command (e.g., whether the read or write is a long, sequential one or a short, random one). Some path selection examples are described in more detail below.”  Bao paragraph 20.  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Bao because different types of data may require support only found on specific paths.  (“In some embodiments, short I/O commands (e.g., reading from or write to a certain number of addresses or amount of data which is less than a certain threshold) are sent to the hardware path and longer I/O commands (e.g., having a length longer than the threshold) are sent to the middleware path. This may be because longer commands have a higher likelihood of requiring a feature or operation which the hardware path does not support (e.g., having to calculate an address jump when data is not stored contiguously in host memory).” Bao paragraph 27.)
10. The method of claim 9 wherein the dispatched operation weight of a given input-output operation that have been dispatched from the corresponding communication adapter of the given identified path is determined based at least in part on a type of the given input-output operation. (See rejection of claim 3.)
16. The computer program product of claim 15 wherein the input-output load weight for a given identified path is determined based at least in part on a sum of dispatched operation weights of the input-output operations that have been dispatched from the corresponding communication adapter of the given identified path to the storage system and are currently in progress (See rejection of claim 2.) and wherein the dispatched operation weight of a given input-output operation that has been dispatched from the corresponding communication adapter of the given identified path is determined based at least in part on a type of the given input-output operation.  (See rejection of claim 3.)




Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.
Amendments to the specification:
The amendment to the specification has been entered.
Rejections under §112:
The rejections to the independent claims have been withdrawn based on claim amendments.  
Rejections under §103:
As noted by applicant the amended claims overcome the rejection in view of Riordan alone.  Art was found during search that in combination with Riordan render the amended claims obvious.  See rejection above.   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
MULTIPATH DRIVER COGNITIVE COORDINATION
US 20180234290 A1
"If it is determined at block 406, that no enabled paths are available then processing continues at block 408 to determine whether a path is available which has a sub-state of probation but no I/O requests currently outstanding on that path. If one or more paths with a sub-state of probation are available, then processing continues at block 416 and a path is selected. " paragraph 0049.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139